Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed January 26, 2021 has been entered.  Claims 1, 4-13, 26-33, and 37-42 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-13, 32, 33, and 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Timmermans (US 4,430,081) in view of Herrig (US 2013/0060268, hereinafter “Herrig”) and Quiachon et al. (US 5,395,349, hereinafter “Quiachon”).  
Regarding claim 1, Timmermans discloses the invention substantially as claimed including a system for providing vascular access in a patient's body (Fig 4 – access to vessel 62), comprising: 
a tubular body (flexible tubing 35) having a proximal end and a distal end (see annotated Fig 4 below), the proximal end being configured to be attached to a vessel in a patient's body (proximal end fully capable of being adhered or sutured or otherwise attached to vessel 62; it is noted the attachment is not positively recited); 
[AltContent: textbox (Distal end)][AltContent: textbox (Proximal end)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    679
    219
    media_image1.png
    Greyscale

at least one valve (10) configured to be attached to the distal end of the tubular body (Figs 1-2), a given valve of the at least one valve comprising a housing, the housing including a flexible membrane (20, 21, or 22) having at least one of a passage extending through the membrane and a weakened area (slit 25, opening 27, or slot 31) to allow a medical device to be inserted through the membrane into said tubular body (allow catheter or dilator to be inserted therethrough – col 2, ll 22-42; col 3, ll 48-52), the given valve further comprising a projecting portion (proximal end of 12) configured to be inserted into the distal end (36) of the tubular body (35); and 
at least one clamp (32) configured to be disposed around the tubular body (35) and having a first configuration (Fig 2) that allows insertion of the projecting portion into the distal end of the tubular body (portion 36 of tubular body 35) and a second configuration (Fig 1) that allows clamping of the tubular body against the projecting portion, when inserted in the tubular body (col 2, ll 43-53; see annotated Figs 1 and 2 below).  
[AltContent: textbox (Projecting portion)][AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: rect]
    PNG
    media_image2.png
    717
    537
    media_image2.png
    Greyscale

However, Timmermans teaches the clamp (32) is a threaded member that engages a threaded outer surface (16) of the valve housing (proximal portion of 12) in a screw type connection (col 2, ll 43-53).  Timmermans fails to disclose the clamp comprises an annular ring with first and second ends such that in the second configuration the first end of the annular ring overlaps the second end of the annular ring.  Herrig discloses a similar system for providing vascular access including a connector (70) connecting first (graft 62) and second (catheter 66) conduits (Fig 1; para [0027]), wherein the connector comprises a housing (270) with a projecting portion (292) configured to be inserted into the distal end of the graft (62/162) (para [0038]) and further comprises a clamp (266) to securely attach the graft to the projecting portion (Figs 3, 4, 12E-F; para [0032, 0036, 0079-0080]).  Herrig teaches the clamp (266) comprises an annular ring (formed by first and second hingedly connected arcuate members 278, 280) with first (250) 

    PNG
    media_image3.png
    349
    436
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    330
    405
    media_image4.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention such that the clamp comprised a clamshell type connection comprising an annular ring with first and second ends such that in the second configuration the first end of the annular ring overlaps the second end of the annular ring, as taught by Herrig, since substitution of one known element for another element providing the same function (screw type connection or clamshell type connection to securely connect tubular members) to yield predictable results would have been obvious to one of ordinary skill in the art.

Regarding claims 4, 5, and 37, Herrig discloses the outer surface of the projecting portion (292) may comprise protrusions (290) (Fig 4) in the form of ribs, barbs, or a combination thereof having and/or inclined to form a ramped structure, for the purpose of ensuring a secure connection of the projecting portion with the inner surface of the graft (para [0039]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Timmermans, Herrig, and Quiachon such that the outer surface of the projecting portion included at least one retention structure to ensure a secure connection of the projecting portion of the valve from the vascular graft, as taught by Herrig, and thereby prevent removal of the given valve from the vascular graft.   

[AltContent: arrow][AltContent: rect][AltContent: textbox (Projecting portion)][AltContent: arrow][AltContent: rect]
    PNG
    media_image2.png
    717
    537
    media_image2.png
    Greyscale

Regarding claim 6, wherein, in addition to the membrane, at least a portion of the housing is made of a flexible material (membrane may be interpreted as gasket 20 and additional portions of the housing may be interpreted as gaskets 21 and/or 22, which are also made of a flexible material).
Regarding claim 7, wherein the projecting portion is stiffer with respect to radial compression forces than a portion of the housing where the membrane is located (membrane formed of silicone rubber and projecting portion formed of suitable rigid plastic material – col 3, ll 5-20).  
Regarding claim 8, wherein the housing is cylindrical (membranes 20, 21, 22 and member 12 forming projecting portion are cylindrical).
Regarding claim 9, wherein an inner diameter of the projecting portion does not decrease at a proximal end of the projecting portion (Fig 2 – inner diameter of proximal end of 16 forming the projecting portion is constant).  

Regarding claim 11, wherein the membrane has a hole (slit 25, opening 27, or slot 31) extending through the membrane (Fig 2; col 2, ll 22-42).  
Regarding claim 12, wherein the given valve includes at least one seam (slit 25) extending along a length of the given valve and forming a predetermined breaking line to allow breaking of the given valve (open along seam 25 to allow catheter or other medical device to be inserted therethrough).  
Regarding claim 13, wherein the housing has at least one handle extending radially outwards from the housing (cap 17 extends radially around and thus outward of the housing and is fully capable of being grasped and functioning as a handle; alternatively, projection 47 of flushing port 45 extend radially outward from the housing and is fully capable of be grasped and functioning as a handle). 
Regarding claim 32, wherein the medical device is a catheter (col 3, ll 48-52).  
Regarding claim 33, wherein a medical device comprising an axial blood pump arranged at a tip of a catheter is fully capable of passing through the central lumen of the valve.  It is noted the medical device is not positively recited. 
Regarding claim 38, wherein the flexible material is an elastic material (membrane formed of silicone rubber– col 3, ll 5-20).  
Regarding claim 39, an inner diameter of the projecting portion is constant along an entire length of the projecting portion (projecting portion defined as proximal portion of 11 as shown in annotated Figs 1-2 above, or alternatively as including threaded surface 16, which has a constant inner diameter – Figs 1-2).  

Claims 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Timmermans (US 4,430,081), Herrig (US 2013/0060268), and Quiachon (US 5,395,349), as applied to claim 1 above, further in view of Green et al. (US 2005/0096605, hereinafter “Green”).  Timmermans, Herrig and Quiachon disclose the invention substantially as claimed, as shown above.  Timmermans teaches a plurality of valves (20, 21, 22) arranged in series to create a hemostatic seal, but fails to teach a plurality of valves having projecting portions arranged in series, as claimed.  Green discloses a similar system for providing vascular access including a valve and housing (Fig 1) for providing a hemostatic seal against a catheter inserted through the valve (para [0037]).  Green teaches the system comprises multiple valves (16, 38, 40, 18, 20) with projecting portions connectable in series (Figs 1-4; para [0043-0049]).  The membranes of the valves have a central hole (34 or 36) that increases in diameter when a catheter or other instrument is inserted therethrough (Fig 4).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Timmermans, Herrig, and Quiachon such that the system comprised at least two valves with projecting portions connectable in series to improve the hemostatic seal.

Claims 40 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Timmermans (US 4,430,081), Herrig (US 2013/0060268), and Quiachon (US 5,395,349), as applied to claim 1 above, further in view of Matsumoto et al. (US 4,610,665, hereinafter “Matsumoto”).  Timmermans, Herrig, and Quiachon disclose the invention substantially as claimed, as shown above.  Timmermans discloses the membrane (20, 21, or 22) may have a slit (25 in membrane 20), circular hole (27 in membrane 21) or C-shaped slot (31 in membrane 22) to create a hemostasis seal while allowing a catheter to be advanced therethrough (col 2, ll 22-42).  However, Timmermans fails to disclose the membrane comprises two slits extending diametrically through the membrane and crossing each other or two diametrically opposing seams forming a predetermined breaking line, as claimed.  Matsumoto discloses a similar .

Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Timmermans (US 4,430,081), Herrig (US 2013/0060268), and Quiachon (US 5,395,349), as applied to claim 1 above, further in view of Fisher et al. (US 2009/0018508, hereinafter “Fisher”).  Timmermans, Herrig, and Quiachon disclose the invention substantially as claimed, as shown above.  However, they fail to disclose the housing has two diametrically opposed handles.  Fisher discloses a similar system for providing vascular access including a valve and housing (Figs 3-4) and teaches the housing has two diametrically opposed handles (114), each handle extending radially outwards from the housing (para [0027]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Timmermans, Herrig, and Quiachon such that the housing comprised two .
 
Allowable Subject Matter
Claims 29-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Of the closest prior art, Green (US 2005/0096605) fails to disclose multiple valves in series with a projecting portion of at least one valve having a length that is at least ten times a diameter of the projecting portion.  Furthermore, the closest prior art fails to teach two clamps disposed around the housing of the given valve.

Response to Arguments
Applicant’s arguments, see amendment, filed January 26, 2021, with respect to the rejection of claim 1, 4-11, 13, 14, 32-34, and 39 under 35 U.S.C. 102(a)(1) as being anticipated by Campbell (US 2006/0085060), have been fully considered and are persuasive.  Campbell fails to disclose the at least one valve is configured to maintain hemostasis as amended.  The rejection has been withdrawn. 
Applicant’s arguments, see amendment, filed January 26, 2021, with respect to the rejection(s) of claim(s) 1, 4-13, 32, 34, and 37-39 under 35 U.S.C. 103 as being unpatentable over Timmermans (US 4,430,081) in view of Quiachon et al. (US 5,395,349), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Herrig (US 2013/0060268).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shevchuk (US 2008/0221469) additionally discloses a clamp (200) with a first end (side of 230) overlapping a second end (complementary side of 2400) (Figs 4A-C; para [0027]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771